Blood worth, J.
1. In the brief of counsel for the plaintiff in error he did not argue the sole special ground of the motion for a new trial, nor was there any general insistence on all the grounds. Hence this court can not consider the special ground.
2. The evidence was sufficient to support the finding of the jury. The trial judge approved the verdict, and did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Luhe, J., concur.

H. E. Combs, for plaintiff in error.
M. L. Fells, solicitor-general, contra.